Order unanimously Order unanimouslyreversed on the law, with costs to appellant to abide the event. Memorandum: The Court of Claims erred in dismissing the claim on the ground of res judicata. The identity of issues was not adequately established and therefore collateral estoppel does not apply. (Israel v. Wood Dolson Co., 1 N Y 2d 116, 119.) (Appeal from an order of the Court of Claims, granting the motion of the defendant dismissing the actions on the ground that the issue of negligence was res judicata.) Present — Williams, P. J., Goldman, Halpern, MeClusky and Henry, JJ.